Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/21 has been entered.
Claims 1-9 are pending and have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/02/21 was filed after the mailing date of the Notice of allowance on 10/01/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gresham et al. (2008/0142566).
Regarding claim 1, Gresham discloses a laparoscopic stapler for stapling tissue, comprising: a flippable anvil assembly (30); and a flippable staple housing assembly (16) which can be moved with respect to the flippable anvil assembly (Fig. 9, 19-19B, 20G), wherein the anvil assembly and the staple housing assembly are respectively configured to be operable in a first configuration (Fig. 19-19D) and a second configuration (Fig. 20, 20H-21), wherein in the first configuration, the anvil assembly and the staple housing assembly both have a low profile so that the anvil assembly and the staple housing assembly can be delivered separately through a trocar, and in the second configuration, the anvil assembly and the staple housing assembly has a high profile for performing tissue stapling. The delivery of the anvil assembly and the staple housing separately through a 12mm trocar is merely a recitation of intended use which use the instrument of Gresham is capable of performing. Note that the claim is merely directed to the laparoscopic stapler. The structure and/or dimension of the trocar is not part of the claim or the structure of the stapler.
	Regarding claim 2, Gresham discloses wherein the anvil assembly is coupled to a distal end (240b) of a shaft assembly of the stapler, and the staple housing assembly is selectively coupleable to a closure and firing system (20) of the stapler. 
	Regarding claim 6, Gresham discloses a visible indicator (24, 628) capable for indicating a gap distance between the anvil assembly and the staple housing assembly when coupled.
	Regarding claim 7, Gresham discloses a first anvil control button (26) operative to move the anvil assembly from the first configuration to the second configuration and a 
	Regarding claim 8, Gresham discloses a scale (via pin 53 and approximation mechanism 22) indicating that a gap between the staple housing assembly and the anvil assembly is within a desired operating range and a corresponding staple compression representation at each end of scale. 
	Regarding claim 9, Gresham discloses wherein the staple housing assembly further comprises a blade (234) for tissue cutting.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gresham et al. (2008/0142566) in view of Astafiev et al. (3,692,224).
	Regarding claim 3. Gresham discloses wherein the anvil assembly has a substantially T shaped structure, but fails to disclose wherein the housing assembly has a substantially T shaped structure. Astafiev discloses a surgical stapler comprising an anvil assembly and a housing assembly, wherein the housing assembly (5) comprises a substantially T shaped structure (as best shown in Fig. 2) for the purpose of efficiently clamping and compressing tissue between the anvil and housing assembly before firing staples. It would have been obvious to one having ordinary skills in the art to have provided Gresham’s housing assembly T shaped as taught by Astafiew in order to efficiently compressing tissue before firing of the staples.
	Regarding claim 4, Gresham discloses wherein the staple housing assembly comprises a long (i.e. height dimension of the housing) circular staple housing (i.e. the 
Regarding claim 5, Gresham does not specifically disclose wherein the anvil assembly comprises a long circular anvil. However, it would have been an obvious matter of design choice to have made provided Gresham’s anvil assembly having a long circular anvil since applicant has not disclosed that the shape of the anvil solves any state problem, but rather the flappable anvil configuration and it appears that the invention would perform equally well with either anvil design shape design choice.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHELLE LOPEZ/           Primary Examiner, Art Unit 3731